Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 17-20 of this application are patentably indistinct from claims 17-20 of Application No. 17/028,904. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 17/028,904 (reference application) in view of Ventura et al. (US 2018/0101842 “Ventura”).
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, copending claim 17 recites: A computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to: 
receive a service request for a user account, wherein the service request comprises: 
an account identifier for the user account; and 
modification instructions for modifying the user account; add an entry in a service request log in response to receiving the service request, wherein: 
the service request log is configured to store information associated with received service requests for modifying user accounts; and 
the entry in the service request log comprises information from the service request; 
add an entry in an event log in response to receiving the service request, wherein: 
the event log is configured to store processing status information for service requests; and 
the entry in the event log indicates that the service request was received; 
query a status log using the account identifier to determine a current status of the user account, wherein the status log is configured to store current status information for user accounts, wherein the current status information comprises a plurality of account identifiers that are each linked to a current status for a user account; 
apply the modification instructions from the service request to the current status of the user account to update the current status of the user account; 
modify the current status of the user account in the status log based on the updated current status of the user account; 
identify the provisioning service device that is associated with the user account, wherein the provisioning service device is associated with a group within an enterprise; 
determine service instructions for the provisioning service device based on the updated current status of the user account, wherein the service instructions identify actions for the provisioning service device to perform on the user account; 
send the service instructions to the provisioning service device.
Copending claim 17 differs since it fails to recite generating a second service request that comprises the first set of service instructions. However, Ventura discloses a user directory manager receiving a request to create a user, generating an FSM record comprising an add/edit user message, and publishing the record to the user activity directory ledger (see at least 0113-0117). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify copending claim 17 by including generating a second service request as disclosed by Ventura. One of ordinary skill in the art would have been motivated to make this modification to allow updating of local wallet information (Ventura 0118).
Dependent claims 18-20 suffer the same deficiencies and are also rejected as being patentably indistinct from copending claims 18-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ventura et al. (US 2018/0101842 “Ventura”).
Regarding claim 17, Ventura discloses: A computer program comprising executable instructions stored in a non- transitory computer readable medium that when executed by a processor causes the processor to: 
receive a first service request for a user account, wherein the service request comprises: an account identifier for a user account; and modification instructions for modifying the user account (0075, 0107); 
add an entry in a first service request log in response to receiving the first service request, wherein: the first service request log is configured to store information associated with received service requests for modifying user accounts; and the entry in the first service request log comprises information from the first service request (0074-0076); 
add an entry in a first event log in response to receiving the first service request, wherein: the first event log is configured to store processing status information for service requests; and the entry in the first event log indicates that the first service request was received (0071, 0074-0076); 
query a first status log using the account identifier to determine a first current status of the user account, wherein: the first status log is configured to store current status information for user accounts; and the current status information comprises a plurality of account identifiers that are each linked to a current status for a user account (0065-0069, 0089, 0108); 
apply the modifications instructions from the first service request to the first current status of the user account (0065-0069, 0089, 0075); 
modify the first current status of the user account in the first status log based on the updated first current status of the user account (0065-0069, 0089, 0075); 
determine a second data control device is associated with the user account, wherein the second data control network device that is associated with a second group within the enterprise (0061, 0066, 0106, 0112); 
determine first set of service instructions based on the updated first current status of the user account, wherein the first set of service instructions identify actions for the second network device to perform to update a second current status of the user account (0061, 0066, 0106, 0112); 
generate a second service request that comprises the first set of service instructions (0113-0117); and 
send the second service request to the second network device (0061, 0066, 0106, 0112).
Regarding claim 18, Ventura discloses all limitations of claim 17. Ventura further discloses: wherein determining the first set of service instructions comprises: identifying a first set of account settings based on the first current status of the user account; identifying a second set of account settings based on the updated first current status of the user account; and determining instructions for transitioning from the first set of account settings to the second set of account settings (0065-0066, 0112).
Regarding claim 19, Ventura discloses all limitations of claim 17. Ventura further discloses: wherein determining the first set of service instructions comprises: identifying a first account balance based on the first current status of the user account; identifying a second account balance based on the updated first current status of the user account; and determining instructions from transitioning from the first account balance to the second account balance (0003, 0066, 0108).
Regarding claim 20, Ventura discloses all limitations of claim 17. Ventura further discloses: wherein determining the first set of service instructions comprises: identifying a first set of accounts that are associated with a user based on the first current status of the user account; identifying a second set of accounts that are associated with the user based on the updated first current status of the user account; and determining instructions for transitioning from the first set of accounts to the second set of accounts (0075, 0112-0113).
Allowable Subject Matter
Claims 1-16 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  While claims 17-20 recite some similar limitations as to independent claims 1 and 9, the prior art relied upon above and the additional references considered pertinent to the disclosure noted below do not disclose, neither singly nor in combination: determine first set of service instructions based on the updated first current status of the user account, wherein the first set of service instructions identify actions for the second network device to perform to update a second current status of the user account; generate a second service request that comprises the first set of service instructions; and send the second service request to the second network device; and the second data control device, comprising: a second network interface configured to: communicate with the first data control device; and communicate with a provisioning service device, wherein the provisioning service device is configured to modify the user account; a second memory operable to store: a second service request log configured to store information associated with received service requests for modifying user accounts; a second event log configured to store processing status information for service requests; and a second status log configured to store current status information for user accounts, wherein the current status information comprises a plurality of account identifiers that are each linked to a current status for a user account; query the second status log using the account identifier to determine a second current status of the user account, wherein the second current status of the user account is associated with different features of the user account from the first current status of the user account; apply the first set of service instructions from the second service request to the second current status of the user account to update the second current status of the user account; modify the second current status of the user account in the second status log based on the updated second current status of the user account; determine a second service instructions based on the updated second current status of the user account, wherein the second set of service instructions identify actions for the provisioning service device to perform on the user account; send the second set of service instructions to the provisioning service device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortiz et al. (US 2019/0073666) discloses methods and systems for managing virtual tokens on distributed ledgers including tracking generation, provisioning, and processing. The systems further extract control commands associated with the virtual tokens and modifications to user accounts or the tokens are propagated throughout the ledgers.
Sethi et al. (US 2019/0379543) discloses a method and system to validate transactions through a transaction queue stored off-chain before committing them to the blockchain.
Yang (US 2021/0049595) discloses a method for processing transaction requests and modifying account balances off-chain before submitting logs of the modifications to the blockchain.
“Information Propagation in the Blockchain Network” discloses Bitcoin’s data propagation and broadcast protocols which includes receiving a transaction request at a first node, validating and modifying the account balances associated with the transaction on the first nodes local ledger, and propagating/forwarding the request to its neighbor nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685